Dissenting Opinion by
Judge Wilkinson, Jr.:
I disagree that the court below had jurisdiction to determine the questions of representation and appropriateness of bargaining unit presented to it. Accordingly, I dissent.
While Act No. Ill, Act of June 24, 1968, P.L. 237, as amended, 43 P.S. §217.1 et seq., is silent as to the procedure for certification of a labor representative, reason requires that the designation take place in accordance with the provisions and procedures already established by statute and administered by the Pennsylvania Labor Relations Board. This conclusion is *582also the dictate of the Supreme Court in Philadelphia Fire Officers Association v. Pennsylvania Labor Relations Board, 470 Pa. 550, 369 A.2d 259 (1977).
The Etoaj'd of Commissioners of Montgomery County raised questiqns of the proper labor representative and the procedure for electioq and selection of the same. The exclusive jurisdiction to resolve these questions is placed in the Pennsylvania Labor Relations Board, not the Court of Common Pleas.